BY THE COURT.
1. Clerk, in examining referendum petition, as required by city charter, to determine itr. sufficiency, acts for those desiring referendum as well as fox those who oppose it, and failure to discover fictitious names, or names of persons not qualified, is his failure, and not that of petitioners or their committee.
2. Where clerk neglected to discover irregularities in referendum petition and failed to notify petitioners thereof, limitation in charter for filing additional petitions will be disregarded, and petitioners will be given a reasonable time in which to amend original petition, and what would be a reasonable time varies under facts of each case.
3. Certification by clerk that original referendum petition is insufficient is not a condition precedent to filing of additional petitions, and failure to so certify does not render subsequent filing of additional petitions illegal.
(Allread, J., of the 2nd Dist., and Sayre and Middleton, JJ., of the 4th Dist., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.